Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 2, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00447-CV



                IN RE D&R USA ENTERPRISE, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 1
                            Harris County, Texas
                        Trial Court Cause No. 1171065

                         MEMORANDUM OPINION

      On August 9, 2021, relator D&R USA Enterprise, Inc. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Lamar
McCorkle, visiting judge of County Civil Court at Law No. 1 of Harris County, to
dismiss, for want of jurisdiction, the underlying de novo appeal from a judgment of
possession entered by justice of the peace court.
      On August 13, 2021, real party in interest SCF RC Funding IV, LLC filed a
motion to dismiss relator’s petition because the trial court signed an order dismissing
the underlying de novo appeal on August 10, 2021. Relator’s request for relief is
now moot. The motion is GRANTED.

      Accordingly, we dismiss relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                          2